In Haaga v. Saginaw Logging Co., 170 Wn. 93,15 P.2d 655, followed in White v. Donini, 173 Wn. 34, 21 P.2d 265, we held, in a five to four opinion, that, after judgment was affirmed and rehearing denied, we would grant an application of the appellants for permission to file a petition in the superior court, to which the cause was tried, for vacation of the judgment upon the ground that the successful plaintiff prevaricated concerning the seriousness of his injuries, to recover for which judgment in the amount of forty thousand dollars was rendered.
If the showing there made entitled appellants to reopen the case for the purpose of reducing or setting aside the alleged excessive award, the showing in the case at bar entitles the respondents to reopening of *Page 572 
their case. As an appellate court, we have no right to say what weight should be given to the evidence upon which respondents rely; that is an invasion of the jury's province.
The showing in Haaga v. Saginaw Logging Co., supra, no more entitled appellants to reopening of that case than does the showing in the case at bar entitle respondents to permission to file a petition in the superior court for a new trial.
BLAKE, C.J., BEALS, and MAIN, JJ., concur with MILLARD, J.